DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on 12/21/2020 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 3, 6-9, and 12-16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Newhouse et al. (US Patent 4,822,337 A).
Regarding claim 3, Newhouse discloses a method of infusing insulin within a human subject, comprising: 
inserting a flexible catheter (46) into a peritoneum by positioning the catheter within a peritoneal space (48) and tunneling a proximate end through a subcutaneous space (32, Fig. 1), the catheter comprising a lumen (Interior of 46) and being fluidly attached to a pump (44) located externally of the subject (Fig. 1); 
positioning the pump along an external surface of the subject (Fig. 1), wherein the catheter is reversibly attached to the pump (Fig. 1); and 
infusing insulin from the pump (Col 3, lines 27-39), subcutaneously through the catheter, and into the peritoneal space (Figs. 1-2).  
Regarding claim 6, Newhouse discloses the method of claim 3 further comprising flushing the lumen of the catheter with a fluid (Col 3, lines 27-39).  
Regarding claim 7, Newhouse discloses the method of claim 6 wherein flushing the lumen of the catheter with a fluid occurs intermittently (Col 3, lines 27-39).  
Regarding claim 8, Newhouse discloses the method of claim 6 wherein flushing the lumen of the catheter with a fluid occurs automatically (Col 3, lines 27-39).  
Regarding claim 9, Newhouse discloses the method of claim 6 wherein flushing the lumen comprises drawing the fluid from a reservoir (44, Col 3, lines 27-39).  
Regarding claim 12, Newhouse discloses an infusion delivery apparatus (Fig. 1), comprising: 
a pump (44) configured for placement along an external surface of a subject (Fig. 1); 
an insulin reservoir (44) fluidly coupled to the pump (Fig. 1); 
a catheter (46) defining an infusion lumen (Interior of 46) and reversibly attached to the pump (Fig. 1), 
wherein the catheter is configured for implantation within the subject when fluidly coupled to the externally located pump (Fig. 1), and 
wherein a distal end of the catheter is configured for positioning within a peritoneal space of the subject such that insulin is infused from the reservoir and into the peritoneal space via the pump (Figs. 1-2, Col 3, lines 27-39).  
Regarding claim 13, Newhouse discloses the apparatus of claim 12 further comprising one or more tissue in-growth cuffs attached to an exterior surface of the catheter for attachment to a tissue site within an abdominal wall.  
Regarding claim 14, Newhouse discloses the apparatus of claim 12 wherein the pump is configured to flush the lumen of the catheter with a fluid (Col 3, lines 27-39).  
Regarding claim 15, Newhouse discloses the apparatus of claim 14 wherein the pump is configured to flush the lumen of the catheter intermittently (Col 3, lines 27-39).  
Regarding claim 16, Newhouse discloses the apparatus of claim 14 wherein the pump is configured to flush the lumen of the catheter automatically (Col 3, lines 27-39).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Moncrief et al. (US Patent 5,057,075 A).
Regarding claim 4, Newhouse discloses the method of claim 3 wherein inserting a flexible catheter comprises anchoring the catheter using tissue in-growth cuffs attached to an exterior surface of the catheter to a tissue site within an abdominal wall of the subject.  
Moncrief teaches a method of implanting a catheter (Figs. 1-4, Moncrief), 
wherein inserting a flexible catheter (1, Moncrief) comprises anchoring the catheter using tissue in-growth cuffs (2, 24, Moncrief) attached to an exterior surface of the catheter (Fig. 1, Moncrief) to a tissue site within an abdominal wall of the subject (Fig. 3, Moncrief).
It would have been obvious to one of ordinary skill in the art to have modified the insertion of the flexible catheter of Newhouse to incorporate the teachings of Moncrief to incorporate anchoring the  attached to an exterior surface of the catheter in order to create a bacteriological barrier and substantially and significantly reduce peritoneal leakage (Col 7, lines 37-44).
Regarding claim 5, Newhouse discloses the method of claim 3.
Newhouse is silent regarding
wherein positioning the catheter within the peritoneal space comprises positioning the catheter within a true pelvis.  
Moncrief teaches a method of implanting a catheter (Figs. 1-4, Moncrief), 
wherein positioning the catheter within the peritoneal space comprises positioning the catheter within a true pelvis (12, Figs. 2 and 4, Moncrief).
It would have been obvious to one of ordinary skill in the art to have modified the positioning of the catheter within the peritoneal space of Newhouse to incorporate the teachings of Moncrief to incorporate positioning the catheter within a true pelvis because it was known to position catheters within a specific area such as the true pelvis (Figs. 1-4, Newhouse).
Regarding claim 11, Newhouse discloses the method of claim 3, wherein infusing comprises infusing the insulin directly to the peritoneal space (Fig. 1, Col 3, lines 27-39, Newhouse).  
Newhouse is silent regarding
wherein infusing comprises infusing the insulin directly to a pelvic region of the peritoneal space.  
Moncrief teaches a method of implanting a catheter (Figs. 1-4, Moncrief), 
wherein infusing comprises infusing a liquid directly to a pelvic region of the peritoneal space (Col 5, lines 4-11, Moncrief).
It would have been obvious to one of ordinary skill in the art to have modified the location of the infusion of Newhouse to incorporate the teachings of Moncrief to incorporate infusing directly to a pelvic region because it was known to infuse directly to a pelvic region (Figs. 1-4, Newhouse). The modification of Newhouse in view of Moncrief would teach wherein infusing comprises infusing a liquid (Newhouse) directly to a pelvic region (Moncrief) of the peritoneal space (Newhouse/Moncrief).
Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newhouse et al. (US Patent 4,822,337 A) in view of Siposs (US Patent 4,398,908 A).
Regarding claim 10, Newhouse discloses the method of claim 9.

wherein the reservoir is refilled intermittently.  
Siposs teaches an insulin delivery system (Fig. 2, Siposs),
wherein the reservoir is refilled intermittently (Claim 8, Siposs).
It would have been obvious to one of ordinary skill in the art to have modified the reservoir of Newhouse to incorporate the teachings of Siposs to incorporate being refilled intermittently in order to refill the reservoir (Claim 8, Siposs), which would allow for additional delivery of insulin.
Regarding claim 17, Newhouse discloses the apparatus of claim 12.
Newhouse is silent regarding
wherein the reservoir is refilled intermittently.
Siposs teaches an insulin delivery system (Fig. 2, Siposs),
wherein the reservoir is refilled intermittently (Claim 8, Siposs).
It would have been obvious to one of ordinary skill in the art to have modified the reservoir of Newhouse to incorporate the teachings of Siposs to incorporate being refilled intermittently in order to refill the reservoir (Claim 8, Siposs), which would allow for additional delivery of insulin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783